 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7

 8   JEREMY STROHMEYER,                                        Case No. 3:14-cv-00661-RCJ-WGC
 9                                         Plaintiff,                       ORDER
            v.
10                                                          Re: ECF Nos. 274, 275, 283, 284, 289, 290,
     K. BELANGER, et al.,                                                 291 and 292
11

12                                      Defendants.
13
            Before the court are:
14

15          1.     Plaintiff’s Motion to Issue and Serve Subpoena Duces Tecum for Documentary

16   Evidence from the NDOC Office of the Inspector General (ECF No. 274);
17          2.     Plaintiff’s Motion to Issue and Serve Notice of Deposition and subpoena duces
18
     tecum on NDOC (ECF No. 275);
19
            3.     Plaintiff’s Motion to Compel HDSP Warden’s Office to Turn Over Discovery to
20
     Plaintiff that AG Gave to Warden’s Office (ECF No. 283);
21

22          4.     Plaintiff’s Motion to Compel Production of Documents by Defendant Dwayne Deal

23   and/or His Counsel, AG (ECF No. 284);

24          5.     Plaintiff’s Motion for Extension of Time to File Discovery Motions Against
25   Jenkins, Keener and Miranda and NDOC for Deposing NDOC (ECF No. 289);
26
            6.     Plaintiff’s Motion for Order to Compel Production of Documents by Defendant
27
     Donna Jenkins (ECF No. 290);
28
                                                        1
 1          7.      Plaintiff’s Ex Parte Motion for Expert Services (ECF No. 291); and
 2          8.      Plaintiff’s Motion to Compel Production of Pencil Central to Plaintiff’s Case (ECF
 3
     No. 292). The court will address the motions separately.
 4
                                             BACKGROUND
 5
            On February 15, 2019, the court entered an order, wherein the court stayed the discovery
 6

 7   and dispositive motion deadlines set forth in the Scheduling Order (ECF No. 81) until further order

 8   of the court. (ECF No. 119.) The order also granted Plaintiff’s Motion to File a Third Amended

 9   Complaint and indicated that the Third Amended Complaint would need to be screened. (Id.) On
10
     July 2, 2019, the court issued an order that the Third Amended Complaint would be the operative
11
     Complaint. (ECF No. 153.)
12
            On June 21, 2019, Defendants filed a Motion for Discovery Hearing (ECF No. 148),
13
     arguing that Plaintiff’s recent discovery served on Defendants was “beyond the scope of
14

15   permissible discovery.” (Id. at 2.) The motion for a discovery hearing was granted by the court

16   on June 24, 2019. (ECF No. 150.) The discovery hearing was held on August 27, 2019 (ECF No.
17   195), wherein the court noted that Plaintiff’s “request for production of documents appears to be
18
     a fishing expedition and the requests are overly broad and disproportionate tainting the scenarios.”
19
     (Id. at 3.) This order was upheld by Senior District Judge Robert C. Jones. (ECF No. 268.)
20
            On August 28, 2019, the court issued a revised scheduling order indicating that the
21

22   discovery cut-off as to all parties was November 25, 2019. (ECF No. 196.) The scheduling order

23   limited Plaintiff to ten (10) interrogatories, ten (10) requests for production of documents, and ten

24   (10) requests for admissions per defendant. (Id. at 1.) Plaintiff’s objection to the discovery order
25   (ECF No. 208) was overruled by Judges Jones. (ECF No. 268.)
26

27

28
                                                      2
 1            On November 15, 2019, Plaintiff filed a Motion to Stay Discovery Deadlines (ECF No.
 2   243), which the court denied at its hearing on December 18, 2019. (ECF No. 262.) In denying
 3
     Plaintiff’s motion, the court stated:
 4
                   The court states that this case is coming up on its six-year anniversary and at
 5                 some point in time discovery has to conclude. The court is not inclined to
                   continue discovery as to all defendants.
 6

 7                 IT IS ORDERED that Plaintiff’s Motion to Stay Discovery (ECF No. 243) is
                   denied.
 8
                   IT IS FURTHER ORDERED that the deadlines are extended as follows:
 9
                   Discovery Cut-Off: Pertaining to Defendants James Kenner, Lisa
10
                   Armstead aka Donna Jenkins and Keith Miranda, only, is extended to
11                 Friday, February 28, 2020.
                   Dispositive Motions: March 31, 2020 (as to all parties)
12                 Joint Pretrial Order: April 30, 2020.

13   (Id. at 2.)
14
                                                  DISCUSSION
15
     1.       Plaintiff’s Motion to Issue and Serve Subpoena Duces Tecum for Documentary
16            Evidence from the NDOC Office of the Inspector General (ECF No. 274)
17           Plaintiff motion requests the court issue a subpoena duces tecum and order the U.S. Marshal
18
     (USMS) serve the subpoena on the Inspector General (IG) of the Nevada Department of
19
     Corrections (NDOC). Plaintiff’s motion (ECF No. 274) contains a schedule of eleven (11) items.
20
     The requests include any and all IG reports on Lovelock Correctional Center (LCC) from 2012 to
21

22   2015. Additionally, Plaintiff requests the current or last known addresses of investigators from the

23   office of the IG. Finally, in addition to information about alleged investigations into individual

24   defendants in this case, Plaintiff requests all divisional reports of the office of the IG from 2012 to
25   2015. Defendants have opposed Plaintiff’s motion (ECF No. 279) and Plaintiff replied (ECF No.
26
     287).
27

28
                                                         3
 1            Plaintiff filed the motion (ECF No. 274) on March 2, 2020. As discussed above, discovery
 2   closed on November 25, 2019 (ECF No. 196), and on February 28, 2020, as to Defendants Keener,
 3
     Armstead aka Donna Jenkins, and Miranda only. (ECF No. 262.) Plaintiff’s motion is untimely
 4
     and is, therefore, denied.
 5
     2.       Plaintiff’s Motion to Issue and Serve Notice of Deposition and Subpoena Duces
 6            Tecum on NDOC (ECF No. 275)
 7
              Plaintiff’s motion seeks to have the court issue a Notice of Deposition and Subpoena Duces
 8
     Tecum and ordering the USMS to serve the Subpoena on the NDOC. Plaintiff’s Notice of
 9
     Deposition (ECF No. 276) contains a schedule of forty (40) plus categories of documents. The
10

11   requests include such requests as “31. Everything medical stated on 12/18/12 that Jenkins had

12   access to.” (Id. at 7.) Plaintiff also requests the current or last known addresses of NDOC

13   employees. Finally, in addition to information about alleged investigations into individual
14
     Defendants in this case, Plaintiff requests all divisional reports from OMD, personnel/training
15
     division, LCC and ESP from 2012 to 2015. (Id.)
16
              Plaintiff’s filed his motion (ECF No. 275) on March 4, 2020. Discovery closed on
17
     November 25, 2019 (ECF No. 196) and, therefore, Plaintiff’s motion is untimely. Plaintiff’s
18
19   motion is denied.

20   3.       Plaintiff’s Motion to Compel HDSP Warden’s Office to Turn Over Discovery to
              Plaintiff that AG Gave to Warden’s Office (ECF No. 283)
21

22            Plaintiff requests the court “order the HDSP Warden’s Office to immediately turn over the

23   discovery from this case that they were given by the AG.” (ECF No. 283 at 3.) Plaintiff further

24   requests the Warden’s Office to produce transcripts of the audio recordings for Plaintiff and the
25   court.
26
              As discussed above, Plaintiff’s motion (ECF No. 283) is untimely and is, therefore, denied.
27
     ///
28
                                                       4
 1   4.      Plaintiff’s Motion to Compel Production of Documents by Defendant Dwayne Deal
             and/or His Counsel, AG (ECF No. 284)
 2

 3           Plaintiff contends he “propounded a request for production of documents to Defendant

 4   Dwayne Deal on February 18, 2019. Defendant Deal had until March 25, 2019, to produce

 5   requested documents. Deal, by and through his counsel, the AG, failed to respond on time.” (ECF
 6   No. 284 at 2.)
 7
             As discussed above, Plaintiff’s motion (ECF No. 284) is untimely and is, therefore, denied.
 8
     5.      Plaintiff’s Motion for Extension of Time to File Discovery Motions Against Jenkins,
 9           Keener and Miranda and NDOC for Deposing NDOC (ECF No. 289)
10
             Plaintiff’s motion (ECF No. 289) is not accompanied by any explanation as to what
11
     discovery would be secured if Plaintiff’s motion is granted. Additional motions would not be
12
     proportional to the needs of this case which has been going on since 2014. The discovery cut-off
13
     as to Defendants Jenkins, Keener and Miranda was February 28, 2020 (ECF No. 262). Therefore,
14

15   Plaintiff’s motion (ECF No. 289) is untimely and is denied.

16   6.      Plaintiff’s Motion for Order to Compel Production of Documents by Defendant
             Donna Jenkins (ECF No. 290)
17
             In Plaintiff’s motion (ECF No. 290), Plaintiff contends he sent Defendant Donna Jenkins
18
19   a request for production of documents and her responses were not adequate.

20           Discovery – which would include discovery motions as well – expired on February 28,
21   2020.
22
             As discussed above, Plaintiff’s motion (ECF No. 290) is untimely and is, therefore, denied.
23
     7.      Plaintiff’s Ex Parte Motion for Expert Services (ECF No. 291)
24
             General discovery as to all Defendants other than Jenkins, Keener and Miranda expired on
25

26   November 26, 2019 (ECF No. 196).

27           As discussed above, Plaintiff’s motion (ECF No. 291) is untimely and is, therefore, denied.

28
                                                      5
 1   8.     Plaintiff’s Motion to Compel Production of Pencil Central to Plaintiff’s Case (ECF
            No. 292)
 2

 3          As discussed above, Plaintiff’s motion (ECF No. 292) is untimely and is, therefore, denied.

 4                                           CONCLUSION

 5          For the reasons stated above, Plaintiff’s Motion to Issue and Serve Subpoena Duces Tecum
 6   for Documentary Evidence from the NDOC Office of the Inspector General (ECF No. 274),
 7
     Plaintiff’s Motion to Issue and Serve Notice of Deposition and subpoena duces tecum on NDOC
 8
     (ECF No. 275), Plaintiff’s Motion to Compel HDSP Warden’s Office to Turn Over Discovery to
 9
     Plaintiff that AG Gave to Warden’s Office (ECF No. 283), Plaintiff’s Motion to Compel
10

11   Production of Documents by Defendant Dwayne Deal and/or His Counsel, AG (ECF No. 284),

12   Plaintiff’s Motion for Extension of Time to File Discovery Motions Against Jenkins, Keener and

13   Miranda and NDOC for Deposing NDOC (ECF No. 289), Plaintiff’s Motion for Order to Compel
14
     Production of Documents by Defendant Donna Jenkins (ECF No. 290), Plaintiff’s Ex Parte Motion
15
     for Expert Services (ECF No. 291) and Plaintiff’s Motion to Compel Production of Pencil Central
16
     to Plaintiff’s Case (ECF No. 292) are DENIED.
17
            The parties should be aware of the following:
18
19             1. That they may file, pursuant to 28 U.S.C. § 636(b)(1)(A) and Rule IB 3-1 of the
                  Local Rules of Practice, specific written objections to the court’s order within
20                fourteen (14) days after service of the order. These objections should be titled
                  “Objections to Magistrate Judge’s Order” and should be accompanied by points
21                and authorities for consideration by the District Court.
22
               2. That this Order is not an appealable order and that any notice of appeal pursuant to
23                Rule 4(a)(1), Fed. R. App. P., should not be filed until entry of the District Court’s
                  judgment.
24
            IT IS SO ORDERED.
25
            DATED: April 6, 2020.
26

27
                                                 UNITED STATES MAGISTRATE JUDGE
28
                                                     6
